IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


LEELAND BARNHART,                           : No. 46 WM 2017
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
SUPERINTENDANT [SIC] WINGARD                :
(S.C.I. SOMERSET): PENNSYLVANIA             :
BOARD OF PROBATION AND PAROLE:              :
COMMONWEALTH OF PENNSYLVANIA                :
(A.D.A. BRIANA VANATA),                     :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of August, 2017, the Application for Leave to File

Original Process and the Petition for Writ of Mandamus are DISMISSED.             See

Commonwealth v. Ali, 10 A.3d 282 (Pa. 2010) (explaining that hybrid representation is

improper). The Prothonotary is DIRECTED to forward the filings to counsel of record.